Exhibit 10.18
 
Covenant Group of China Inc.
2010 Long-Term Incentive Plan


Restricted Stock Award Agreement (the “Agreement”)


Covenant Group of China Inc. (the “Company”) has established its 2010 Long-Term
Incentive Plan (the “Plan”) to advance the interests of the Company and its
stockholders by providing incentives to certain eligible persons who contribute
significantly to the strategic and long-term performance objectives and growth
of the Company and any parent, subsidiary or affiliate of the Company.  All
capitalized terms not otherwise defined in this Agreement have the same meaning
given such capitalized terms in the Plan.


Pursuant to the provisions of the Plan, the Board of Directors of the Company
(the “Board”) has full power and authority to direct the execution and delivery
of this Agreement in the name and on behalf of the Company, and has authorized
the execution and delivery of this Agreement.


Grantee’s Name:  Justin Csik


The undersigned individual (the “Grantee”) has been granted a Restricted Stock
Award, subject to the terms and conditions of the Plan and this Agreement, as
follows:


1.  
Date of Grant:  November 15, 2010



2.  
Number of Shares:  50,000 shares (the “Shares”)



3.  
Type of Shares:  Common Stock, par value $0.0001 per share



4.  
Vesting:  The Shares shall vest in accordance with the schedule below:



a)  
20% of the Shares shall vest as of the first (1st) anniversary of the Date of
Grant;



b)  
25% of the Shares shall vest as of the first (2nd) anniversary of the Date of
Grant; and



c)  
55% of the Shares shall vest as of the first (3rd) anniversary of the Date of
Grant.



5. Forfeiture Restrictions:  Grantee shall have all of the rights and privileges
of a stockholder of the Company with regard to the Shares, except that the
following restrictions shall apply:


a) The Shares may not be sold, assigned, pledged, exchanged, hypothecated,
gifted or otherwise transferred, and Grantee represents and warrants to Company
that he/she shall not sell, assign, pledge, exchange, hypothecate, gift or
otherwise transfer the Shares in violation of applicable securities laws or the
provisions of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 


b) Generally, the Shares, to the extent then subject to these Forfeiture
Restrictions, shall be automatically forfeited to the Company upon Grantee’s
termination of employment for any reason, without any action by the Company or
payment therefore.


c) If all or any portion of the Shares are forfeited under this Agreement, all
rights of a stockholder with respect to such Shares, including the right to vote
and receive dividends with respect thereto, shall cease immediately on the date
of the forfeiture.


6. Taxes and Section 83(b) Election:  Grantee shall be solely responsible for
any taxes payable on the transfer of the Shares.  Grantee shall promptly pay to
the Company, or make arrangements satisfactory to the Company regarding payment
of any federal, state or local taxes of any kind required by law to be withheld
with respect to the receipt of the Shares (including in cases where he or she
has made an election in accordance with Section 83(b) of the Internal Revenue
Code (the “Election”)), and any tax obligation of Grantee arising in connection
with the Election and Grantee shall indemnify and hold harmless the Company and
its affiliates for any taxes payable on the transfer of the Shares
hereunder.  Grantee acknowledges that:  (a) Grantee has been informed of the
availability of making an Election; (b) that the Election must be filed with the
Internal Revenue Service within thirty (30) days of the Date of Grant; and (c)
that Grantee is solely responsible for making such Election. Grantees who do not
make the Election acknowledge that dividends, if any, on the Shares will be
treated as compensation and subject to tax withholding in accordance with the
Company’s practices and policies.  Grantee shall send a copy of the Election to
the Chief Financial Officer of the Company and the Chairman of the Board at 700
South Henderson Road, Suite 202, King of Prussia, Pennsylvania 19406.


7. Entire Agreement; Amendment or Modification; Governing Law:  The Plan is
incorporated herein by reference.  The Plan and this Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Grantee with respect to the subject matter hereof.  The Agreement may only
be amended or terminated at any time by written agreement of both of the parties
hereto.  This agreement is governed by the internal substantive laws but not the
choice of law rules of the Commonwealth of Pennsylvania.
 
 
2

--------------------------------------------------------------------------------

 


8. No Guarantee of Continued Service:  GRANTEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BE
CONTINUING TO BE ENGAGED BY THE COMPANY OR ITS AFFILIATES IN HIS OR HER CAPACITY
AS AN EMPLOYEE OR DIRECTOR, UNLESS THE BOARD OTHERWISE PROVIDES.  GRANTEE
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH GRANTEE’S RIGHT OR THE COMPANY’S RIGHTTO TERMINATE
GRANTEE’S ENGAGEMENT WITH THE COMPANY OR ITS AFFILIATES AT ANY TIME.


9. Interpretation and Construction.  Whenever possible, each provision in this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement will be held to be
prohibited by or invalid under applicable law, then (a) such provisions will be
deemed amended to accomplish the objectives of the provisions as originally
written to the fullest extent permitted by law and (b) all other provisions of
this Agreement will remain in full force and effect.  If any benefit provided
under this Agreement is subject to the provisions of Section 409A of the
Internal Revenue Code and the regulations issued thereunder, the provisions of
this Agreement shall be administered, interpreted and construed in a manner
necessary to comply with Section 409A and the regulations issued thereunder (or
disregarded to the extent such provision cannot be so administered, interpreted
or construed).


No rule of strict construction will be implied against the Company or any other
person in the interpretation of any of the terms of this Agreement or any rule
or procedure established by the Board.


10. Power of Attorney:  Grantee hereby grants to the Company a power of attorney
and declares that the Company shall be the attorney-in-fact to act on behalf of
the Grantee, to act in his/her name, place and stead, in connection with any and
all transfers of Shares, whether or not vested, to the Company pursuant to this
Agreement, including in the event of termination of the Grantee’s engagement by
the Company or its affiliates.


11. Assurances:  Grantee agrees, upon demand of the Company, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements that may be required by the Company to implement the provisions and
purposes of this Agreement.


All other terms and conditions applicable to this Award shall be as set forth in
the Plan.


[signature page follows]
 
 
3

--------------------------------------------------------------------------------

 
 
GRANTEE:                                                                      COVENANT
GROUP OF CHINA INC.


By: /s/ Justin
Csik______________________                                                                                By:
/s/ Kenneth Wong______________
Name:  Justin
Csik                                                                                                                                
Name:  Kenneth Wong
                                                                  President


March 18, 2011________________________
Date
 
 
 
 
 
 4

--------------------------------------------------------------------------------